52 F.3d 325NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Shirley A. LAZAR, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-3374.
United States Court of Appeals, Sixth Circuit.
April 17, 1995.

Before:  MILBURN and NORRIS, Circuit Judges;  MILES, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Shirley A. Lazar, appealed from an order of the district court affirming the decision of the Secretary that denied her application for disability benefits pursuant to the Social Security Act and the Supplemental Security Income program.


2
At oral argument, counsel for plaintiff advised the court that her client is appealing only the portion of the order that denied her Supplemental Security Income.  That is because she concedes that, for purposes of her claim for disability benefits pursuant to the Social Security Act, there is no credible medical evidence that she was disabled prior to the expiration of her insured status in 1971.


3
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we conclude that the decision of the Secretary is supported by substantial evidence.  We therefore affirm the order of the district court for the reasons stated in the Report and Recommendation of the magistrate judge filed January 10, 1994, and the decision of the administrative law judge dated June 26, 1991.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation